UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: February 28, 2010 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF For the transition period from to Commission File Number 333-145979 FRESH START PRIVATE HOLDINGS, INC. (formerly River Exploration, Inc.) (Exact name of business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-5886006 (IRS EmployerIdentification No.) 112 North Curry Street Carson City, Nevada, (Address of principal executive offices) (775) 321-8267 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Smaller reporting company [X] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes [X] No [ ] Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of May 11, 2010 the registrant had 70,230,000 shares of common stock, $0.001 par value, issued and outstanding. ` 1 FRESH START PRIVATE HOLDINGS, INC. (Formerly RIVER EXPLORATION, INC.) (An Exploration Stage Company) FINANCIAL STATEMENTS (Unaudited) FEBRUARY 28, 2010 INTERIM BALANCE SHEETS INTERIM STATEMENTS OF OPERATIONS INTERIM STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) INTERIM STATEMENTS OF CASH FLOWS NOTES TO THE INTERIM FINANCIAL STATEMENTS 2 FRESH START PRIVATE HOLDINGS, INC. (Formerly RIVER EXPLORATION, INC.) (An Exploration Stage Company) INTERIM BALANCE SHEETS February 28, 2010 (Unaudited) November 30, 2009 (Audited) ASSETS CURRENT ASSETS Cash $ 3,047 $ 689 TOTAL ASSETS $ 3,047 $ 689 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ 21,226 $ 24,948 Due to related party (Note 3) 19,483 18,462 Loans payable (Note 4) 36,119 22,831 TOTAL CURRENT LIABILITIES 76,828 66,241 STOCKHOLDERS’ EQUITY (DEFICIT ) Capital stock Authorized 200,000,000 shares of common stock, $0.001 par value, Issued and outstanding 70,230,000 shares of common stock (2009 – 70,230,000) 70,230 70,230 Additional paid-in capital (47,530 ) (47,530 ) Deficit accumulated during the exploration stage (96,481 ) (88,252 ) Total stockholders’ deficit (73,781 ) (66,552 ) Total Liabilities and Stockholders’ Equity (Deficit) $ 3,047 $ 689 Going Concern (Note 1) Subsequent Event (Note 5) Director The accompanying notes are an integral part of these interim financial statements 3 FRESH START PRIVATE HOLDINGS, INC. (Formerly RIVER EXPLORATION, INC.) (An Exploration Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Three months ended February 28, 2010 Three months ended February 28, 2009 Cumulative results of operations from November 1, 2006 (date of inception) toFebruary 28, 2010 EXPENSES Office and general $ (260 ) $ (478 ) $ (9,991 ) Foreign exchange gain/(loss) (1,257 ) 561 1,335 Mining expenses - - (6,044 ) Professional fees (6,712 ) (3,782 ) (81,781 ) NET and COMPREHENSIVE LOSS $ (8,229 ) $ (3,699 ) $ (96,481 ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ (0.00 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF BASIC AND DILUTED COMMON SHARES OUTSTANDING 70,230,000 70,230,000 The accompanying notes are an integral part of these interim financial statements 4 FRESH START PRIVATE HOLDINGS, INC. (Formerly RIVER EXPLORATION, INC.) (An Exploration Stage Company) INTERIM STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) Cumulative from inception November 1, 2006 to February 28, 2010 (Unaudited) Common Stock Additional Paid-in Capital Share Subscription Receivable Deficit Accumulated During the Exploration Stage Total Common stock issued for cash at $0.000022 per share - November 16, 2006 427,500,000 $ 427,500 $ (418,000 ) $ - $ - $ 9,500 - Share Subscription receivable - - - (9,500 ) - (9,500 ) Net loss for the period - (1,413 ) (1,413 ) Balance, November 30, 2006 427,500,000 427,500 (418,000 ) (9,500 ) (1,413 ) (1,413 ) Share subscription received - - - 9,500 - 9,500 Common stock issued for cash at $0.00044 per share – October 2007 19,800,000 19,800 (11,000 ) - - 8,800 – November 2007 5,400,000 5,400 (3,000 ) - - 2,400 Net loss for year - (24,090 ) (24,090 ) Balance, November 30, 2007 452,700,000 452,700 (432,000 ) - (25,503 ) (4,803 ) Net loss for year - (32,324 ) (32,324 ) Balance, November 30, 2008 452,700,000 452,700 (432,000 ) - (57,827 ) (37,127 ) Common stock redeemed at $0.000022 – March 25, 2009 (382,500,000 ) (382,500 ) 374,000 - - (8,500 ) Common stock issued for cash at $0.35 per share – June 2009 30,000 30 10,470 - - 10,500 Net loss for year - (30,425 ) (30,425 ) Balance, November 30, 2009 70,230,000 70,230 (47,530 ) - (88,252 ) (65,552 ) Net loss for period - (8,229 ) (8,229 ) Balance, February 28, 2010 70,230,000 $ 70,230 $ (47,530 ) $ - $ (96,481 ) $ (73,781 ) All share amounts have been restated to reflect the 45 to1 forward split in March The accompanying notes are an integral part of these interim financial statements 5 FRESH START PRIVATE HOLDINGS, INC. (Formerly RIVER EXPLORATION, INC.) (An Exploration Stage Company) INTERIM STATEMENTS OF CASH FLOWS (Unaudited) Three months ended February 28, 2010 Three months ended February 28, 2009 Cumulative results of operations from November 1, 2006 (date of inception) to February 28, 2010 OPERATING ACTIVITIES Net loss for the period $ (8,229 ) $ (3,699 ) $ (96,481 ) Item not involving cash Foreign exchange loss (gain) 1,257 (561 ) (1,335 ) Adjustment to reconcile net loss to net cash used in operating activities - accounts payable and accrued liabilities (3,798 ) 2,027 26,363 NET CASH USED IN OPERATING ACTIVITIES (10,770 ) (2,223 ) (71,453 ) FINANCING ACTIVITIES Proceeds from issuance of common stock - - 22,700 Due to related party 1,021 - 19,483 Loans received 12,107 - 32,317 NET CASH PROVIDED BY FINANCING ACTIVITIES 13,128 - 74,500 NET INCREASE (DECREASE) IN CASH 2,358 (2,233 ) 3,047 CASH, BEGINNING OF PERIOD 689 2,487 - CASH, END OF PERIOD $ 3,047 $ 254 $ 3,047 Supplemental cash flow information Cash paid for: Interest $ - $ - $ - Income taxes $ - $ - $ - Supplemental non cash transactions: Redemption of common stock and Loan from related party $ - $ - $ 8,500 The accompanying notes are an integral part of these interim financial statements 6 FRESH START PRIVATE HOLDINGS, INC. (Formerly RIVER EXPLORATION, INC.) (An Exploration Stage Company) NOTES TO THE INTERIM FINANCIAL STATEMENTS FOR THE PERIOD ENDED FEBRUARY 28, 2010 NOTE 1 – NATURE OF OPERATIONS and GOING CONCERN River Exploration, Inc. (the “Company”) was incorporated on November 1, 2006 under the laws of the State of Nevada and extra-provincially registered under the laws of the Province of British Columbia on January 11, 2007. The Company is in the initial exploration stage and was organized to engage in the business of natural resource exploration in the Province of British Columbia. On March 5, 2010 the company’s name was changed to FRESH START PRIVATE HOLDINGS, INC. Going concern These financial statements have been prepared assuming the Company will continue as a going concern, which contemplates, among other things, the realization of assets and liabilities in the normal course of business. The Company commenced operations on November 1, 2006 and has not realized revenues since inception.
